t c memo united_states tax_court christine whiting petitioner v commissioner of internal revenue respondent docket no 15090-02l filed date william e taggart jr for petitioner rebecca duewer-grenville for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure collection of petitioner’s and federal_income_tax liabilities background the parties submitted this case fully stipulated under rule we incorporate the stipulated facts and accompanying exhibits into our findings by this reference petitioner resided in mill valley california when she filed the petition for the taxable_year through the taxable_year petitioner failed to pay the amounts of tax shown as due on her returns on date respondent sent to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing for the taxable years through on or about date petitioner submitted form request for a collection_due_process_hearing requesting a hearing under sec_6330 with respect to the taxable years through in pertinent part petitioner’s form stated the taxpayer has prepared and is prepared to submit an offer-in-compromise based on doubt as to liability doubt as to collectability and effective tax 2the parties agree that petitioner’s income_tax liabilities for the taxable years through were discharged in bankruptcy although the parties’ briefs indicate disagreement as to whether the discharge order applied to petitioner’s income_tax_liability petitioner has not raised the issue before this court 3although the parties stipulated that petitioner submitted her form on date both the second page of petitioner’s form and petitioner’s representative’s signature on the first page are dated date administration as soon as the taxpayer’s request for a collection_due_process_hearing is placed in the hands of a representative of the internal_revenue_service who will consider the taxpayer’s submission on date petitioner’s authorized representative william taggart spoke on the telephone with appeals officer gerry melick on date mr taggart and appeals officer melick spoke on the telephone again the record is silent as to the substance of these two telephone conversations neither mr taggart nor petitioner had a face-to-face meeting with appeals officer melick on date the appeals_office issued a notice_of_determination concerning collection action under sec_6330 notice_of_determination in which it sustained the proposed levy action in pertinent part the notice_of_determination provided the following explanation in appeals you were granted a due process hearing by an appeals officer who had no prior involvement with respect to the tax for the tax periods covered by the hearing relevant issues presented by the taxpayer in your protest you state that an offer_in_compromise has been prepared and will be presented however an offer_in_compromise or other alternative to collection action is precluded by your chronic non-compliance balancing efficient collection and intrusiveness because of your non-compliance and your failure to make any effort to pay or otherwise resolve the liabilities it is seen that levy action may well be the least intrusive means of collection to be in any way effective or efficient on date petitioner filed a petition with this court contesting respondent’s determination for the taxable years through on date respondent filed a motion to dismiss for lack of jurisdiction and to strike as to the taxable_year this court granted respondent’s motion on date in her petition petitioner alleged that the appeals_office failed to provide petitioner with a sec_6330 hearing and an opportunity to present an offer-in- compromise in violation of the internal_revenue_code and denied petitioner due process of law on date petitioner filed a chapter bankruptcy petition in the united_states bankruptcy court for the northern district of california the bankruptcy court on date the bankruptcy court entered an order discharging petitioner at the time of her bankruptcy discharge petitioner had no assets discussion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held by the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an offer_in_compromise sec_6330 additionally at the hearing a taxpayer may contest the existence and amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 the taxpayer may petition the tax_court or in limited cases a federal district_court for judicial review of the appeals office’s determination sec_6330 if the taxpayer files a timely petition for judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews other administrative determinations regarding the proposed levy action for abuse_of_discretion id in the present case the only issue that petitioner raises is that respondent failed to provide a sec_6330 hearing to petitioner petitioner does not challenge the existence of the underlying tax_liability accordingly we review respondent’s determination to proceed with the levy action for abuse_of_discretion petitioner contends that it was an abuse_of_discretion for respondent to treat the two telephone conversations between mr taggart and appeals officer melick as a sec_6330 hearing by failing to provide a sec_6330 hearing petitioner argues respondent prevented petitioner from presenting the factual information and documentation that she had proposed to submit in support of her offer_in_compromise petitioner further asserts that because respondent did not consider petitioner’s factual information and documentation respondent lacked a sufficient basis for determining that the levy action could proceed in response respondent contends that telephone conferences are an acceptable format for sec_6330 hearings and that the two telephone conversations between mr taggart and appeals officer melick qualified as a sec_6330 hearing according to respondent during the telephone conversations mr taggart and appeals officer melick discussed the substance of petitioner’s case petitioner had the opportunity to submit an offer_in_compromise or other documentation respondent argues but petitioner chose not to avail herself of that opportunity respondent also points out that hearings cannot continue indefinitely and that the appeals_office must be able to deal effectively with nonresponsive taxpayers in 115_tc_329 we held that the oral and written communications between the taxpayer and the appeals officer constituted a sec_6320 hearing after the commissioner received the taxpayer’s request for a hearing the commissioner sent the taxpayer a letter setting a date for the hearing when the taxpayer insisted that the location of the hearing was unacceptable the appeals officer held a telephone conference with the taxpayer during which they discussed the taxable_year at issue thereafter the appeals officer sent to the taxpayer a letter stating that the appeals_office was not inclined to withdraw the notice_of_federal_tax_lien the taxpayer did not respond and approximately months later the appeals_office issued a notice_of_determination we concluded that the telephone conference was the appeals officer’s attempt to accommodate the taxpayer that the taxpayer and the 4although sec_6320 applies to hearings for federal_tax_lien filings we extended our holding to sec_6330 hearings see 115_tc_329 ndollar_figure appeals officer did in fact discuss his case over the telephone and that the appeals officer heard and considered the taxpayer’s arguments id pincite see also sec_301 d q a-d6 proced admin regs in the present case petitioner has not established that respondent abused his discretion in determining that the two telephone conversations between mr taggart and appeals officer melick constituted a sec_6330 hearing petitioner offered no evidence with respect to the content of the two telephone conversations without such evidence we have no basis upon which to conclude that respondent improperly characterized the two telephone conversations as a sec_6330 hearing petitioner bases her arguments in this case solely on her belief that she was not afforded the hearing that sec_6330 requires petitioner does not address what may be the critical element of respondent’s determination respondent determined that an offer_in_compromise or other alternative to collection 5in this fully stipulated case the parties did not stipulate regarding the content of the two telephone conversations although both parties argued on brief regarding the circumstances of the two telephone conversations and respondent argued that the parties discussed the substance of petitioner’s case the parties did not provide the court with any evidence 6the record in this case is silent regarding the circumstances surrounding the two telephone calls and we cannot conclude that respondent abused his discretion regarding the determination that a hearing was held without some proof to the contrary action is precluded by petitioner’s chronic non-compliance we understand respondent’s determination to mean that petitioner’s extensive history of noncompliance with the tax law disqualifies her from eligibility for an offer_in_compromise or other collection alternative petitioner offers us no evidence and no argument regarding this critical part of respondent’s determination even if petitioner had raised the issue however we simply cannot ascertain from the record that respondent’s determination regarding petitioner’s eligibility for an offer_in_compromise was an abuse_of_discretion under the circumstances of this case we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
